October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  MARK A. D’ANDREA, M.D., GULF COAST CANCER & DIAGNOSTIC
CENTER OF SOUTHEAST, INC., GULF COAST ONCOLOGY ASSOCIATES,
   P.A., UNIVERSITY CENTER HUNTSVILLE-BRENHAM, INC AND
 SOUTHEAST GULF COAST BUSINESS DEVELOPMENT, L.P., Appellants

NO. 14-12-00494-CV                          V.

EPSTEIN, BECKER, GREEN, WICKLIFF & HALL, P.C., EPSTEIN BECKER &
          GREEN, P.C., AND STEPHEN R. COCHELL, Appellees
                ________________________________

      This cause, an appeal from the judgment in favor of appellees, Epstein,
Becker, Green, Wickliff & Hall, P.C., Epstein Becker & Green, P.C., and Stephen
R. Cochell, signed May 10, 2012, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

       We further order that all costs incurred by reason of this appeal be paid by
appellees, Epstein, Becker, Green, Wickliff & Hall, P.C., Epstein Becker & Green,
P.C., and Stephen R. Cochell.

      We further order this decision certified below for observance.